Citation Nr: 0332825	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from the November 1972 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued the same month, and a 
substantive appeal was received in May 2002.  


FINDINGS OF FACT

1.  The veteran was born in July 1954, has two years of 
college education and prior work experience as a fork lift 
operator; he has not been determined to be permanently 
disabled for the purposes of receipt of Social Security 
benefits and is he not a patient in a nursing home.

2.  The RO determined that a VA examination is necessary to 
determine if the veteran's disabilities render him 
permanently and totally disabled and unemployable; the 
veteran failed to report for scheduled VA examinations. 

3.  The veteran's only demonstrated nonservice-connected 
disability is a below the left knee amputation, rated as 40 
percent disabling. 

4.  The veteran's disability is not productive of total 
disability and is not sufficient to render the average person 
unable to secure substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total rating 
for nonservice-connected pension benefits have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.342, 4.15, 4.17 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation to the 
extent possible.  The record in this case includes service 
medical records, private medical records and correspondence 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  The veteran failed to report for VA 
examinations scheduled to in July 2002.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  


Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to a nonservice-connected pension.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a December 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes here that pursuant to 38 U.S.C.A. § 5103(a), 
upon receipt of a complete or substantially complete claim, 
VA must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(b) further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
However, in the present case the veteran has in fact 
submitted several items of evidence subsequent to the 
December 2001 VCAA letter sent by the RO.  There is no 
indication from the veteran that he had any additional 
evidence to submit.  The Board again notes that VA's attempt 
to develop the medical evidence by having medical 
examinations conducted was unsuccessful due to the veteran's 
failure to cooperate.  Under the circumstances, the Board 
finds no useful purpose would be served by further delaying 
appellate review to provide corrected notice that the 
appellant has one year to provide additional information or 
evidence.  

Analysis

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled due to disabilities that 
are not the result of the veteran's willful misconduct. 
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. § 3.340(b), 4.15.  For purposes of this 
case, it should be noted that 38 C.F.R. § 3.342(b)(3) 
provides that amputation of a single extremity should not be 
taken to establish permanent and total disability until it is 
shown that the veteran after treatment and convalescence has 
been unable to secure or follow employment because of the 
disability and through no fault of the veteran. 

The Board also notes that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the claimant fails to report for an 
examination scheduled in conjunction with any other original 
claim or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).

The veteran failed to report for VA examination scheduled 
June 2002.  The examinations were scheduled in order to 
determine the nature and extent of disability the veteran 
experiences as a result of his medical problems.  The 
evidence in the claims file demonstrates that notification of 
the VA examination was sent to last the address of record for 
the veteran.  Neither the examination notification letter nor 
subsequent correspondence sent to that same address has been 
returned by the United States Postal Service and the veteran 
has not again changed his address. Thus, the veteran is 
presumed to have received the appropriate notification.  He 
See Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992) 
(quoting United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)). He has not 
argued otherwise and there is no evidence suggesting improper 
notification.  The veteran did not thereafter contact VA and 
request rescheduling or offer any explanation.  As such, the 
provisions of 38 C.F.R. § 3.655(b) lead to a denial in this 
case. 

Even weighing the available evidence on the merits, 
entitlement to a permanent and total rating is not warranted.  
The evidence of record shows that the veteran was born in 
1954, that he has two years of college and work experience as 
a forklift operator.  His only reported disability is a left 
below the knee amputation.  The RO has rated this disability 
as 40 percent disabling under Diagnostic Code 5165.  The 
amputation was apparently accomplished in June 2001.  An 
October 2001 medical record shows that the veteran was being 
referred for a prosthesis, and there is no subsequent 
evidence showing that the amputation was not improved by 
prosthesis. Based on the available evidence, there is no 
basis for assigning a rating in excess of 40 percent.  

The Board notes that a veteran will be considered permanently 
and totally disabled if he is a patient in a nursing home for 
long-term care due to disability or if he has been determined 
to be disabled for the purposes of receipt of Social Security 
benefits.  38 U.S.C.A. § 1502.  In this case, however, the 
evidence does not show that the veteran has been determined 
to be permanently disabled for the purposes of receipt of 
Social Security benefits, nor does it show that he is a 
resident in a nursing home such that entitlement to 
nonservice-connected pension may be established without 
appropriate VA examination.  The veteran indicated on his 
application for pension in June 2001, that he was in receipt 
of short-term disability only for 13 weeks from Social 
Security Administration.  There is no indication that he is 
currently in receipt of Social Security Administration 
disability compensation.  

In sum, the preponderance of the limited evidence of record 
is against entitlement to a permanent and total disability 
rating for VA nonservice-connected pension purposes.  Should 
the veteran meet the criteria in the future, he may always 
advance a new VA pension claim.  


ORDER


The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



